Citation Nr: 1748146	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-06 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial increased rating for chronic fatigue syndrome (CFS), currently evaluated as 60 percent disabling, to include the issue of a rating in excess of 40 percent prior to November 2, 2011.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran was afforded a travel board hearing before the undersigned Veteran's Law Judge in May 2015.  The hearing transcript is associated with the record.

In December 2015, the Board remanded this claim to obtain potentially outstanding medical treatment records and to afford the Veteran a VA examination for his CFS.  The Board finds that there has been substantial compliance with the December 2015 Board remand directives as the Veteran underwent a new VA examination in January 2016, and the record has been supplemented with additional medical documentation.  See Stegall v. West, 11 Vet. App. 268 (1998).

As observed in the Board's December 2015 remand, at the May 2015 Board hearing, the Veteran raised the issue of entitlement to a gastrointestinal disability, including a functional gastrointestinal disorder as a medically unexplained chronic multi-symptom illness under the provisions of 38 C.F.R. § 3.317.  The record reflects that this referral was noted in an April 2016 internal VA memorandum from the Appeals Management Center Rating Board.  However, it is not apparent from the claims file that any subsequent development has occurred with regard to this potential claim.  As the procedural steps to have the Board address this issue have not been accomplished, it is again referred to the RO for appropriate action.

In an April 2016 rating decision, the RO granted an increased evaluation of 60 percent for CFS, effective November 2, 2011.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation available for any period at issue.  The Board notes that the Veteran has expressed his desire for "a 60 percent evaluation of his service connected disability," but as he has not expressed his satisfaction with this most recent reevaluation, he is presumed to be seeking the maximum possible evaluation.  See March 2013 VA Form 21-4138.  Therefore, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 40 or 60 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 1993).


FINDING OF FACT

For the entire period on appeal, the weight of the evidence shows that the Veteran's CFS has resulted in symptoms that were nearly constant and restricted routine daily activities to less than 50 percent of the pre-illness level.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but not higher, for CFS have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.3 , 4.7, 4.88b, Diagnostic Code (DC) 6354 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide specific notification and assistance to the Veteran under the Veterans Claims Assistance Act (VCAA) 38 C.F.R. § 3.159 (2016).  

The Board notes that the Veteran has not raised any issues with the duties to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). These duties were met through the issuance of correspondence notifying the Veteran of his rights and the respective obligations of the VA.  Moreover, the Veteran was afforded an opportunity to be heard before the Board via a May 2015 hearing.  No further actions are necessary to fulfill the obligations.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002).


Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Chronic Fatigue Syndrome

The Veteran seeks entitlement to an increased rating for chronic fatigue syndrome (CFS).  The Veteran's CFS has been evaluated as 40 percent disabling from April 5, 2011, and as 60 percent disabling from November 2, 2011, under DC 6354.  In a May 2012 statement, the Veteran indicated that he felt his symptoms most closely approximated a 40 percent evaluation, and in an April 2013 statement, the Veteran asserted that his symptoms warranted at least a 60 percent rating.  


Applicable Law

DC 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  

A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least four hours but less than six weeks total duration per year. 

A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. 

A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to DC 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, DC 6354, Note (2016).

Facts 

In July 2011, the Veteran provided a statement from his VA physician regarding his "half dozen times" of treatment during the last year for Gulf War Syndrome symptoms.  The physician noted symptoms including "difficulties with his short
term memory, chronic fatigue, muscle pain and joint achiness and loss of strength in his quadriceps and knees."  Regarding the severity, the physician related the Veteran's reports of recurrent and frequent short-term memory problems, worrying about leg weakness following even a short climb, and falling asleep "at the slightest opportunity."  In conclusion, the physician opined that there is neither worsening "nor is there improvement in his chronic fatigue."

A November 2011 VA examination reflects that fatigue had reduced daily activity level to less than 50 percent of pre-illness level for six months or longer.  Physical evaluation revealed symptoms of generalized muscle aches or weakness, fatigue lasting 24 hours after exercise, headaches, migratory joint pain, neuropsychological symptoms, and sleep disturbances.  Cognitive impairment attributable to CFS was found including inability to concentrate and forgetfulness.  Symptoms were found to wax and wane.  The Veteran reported that he "has been housebound, not bed bound 2-4 wks/yr."  

A December 2012 VA examination yielded inconsistent findings as discussed in the December 2015 Board remand.  The report first indicates that the Veteran's daily activity level is reduced to less than 50 percent of pre-illness levels due to debilitating fatigue, and later in the same report, indicates the Veteran's daily activity level is reduced by 25 to 50 percent.  Physical evaluation revealed symptoms of debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours after exercise, headaches, migratory joint pain, neuropsychological symptoms, and sleep disturbances.  Cognitive impairment attributable to CFS was found including poor attention, inability to concentrate and forgetfulness.  Symptoms were found to be "nearly constant."  No periods of incapacitation were reported.

In an April 2014 VA Gulf War General Medical examination, the Veteran reported symptoms including constant headaches with a one to two hour duration, widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, sleep disturbance.  

At a January 2016 VA examination, the Veteran reported increased fatigue, insomnia and generalized achiness.  The report reflects that the Veteran's daily activity level is reduced to less than 50 percent of pre-illness levels due to debilitating fatigue, and has been so for six months or longer.  Physical evaluation revealed symptoms of debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours after exercise, headaches, migratory joint pain, neuropsychological symptoms, and sleep disturbances.  Cognitive impairment attributable to CFS was found including poor attention, inability to concentrate, forgetfulness and confusion.  Symptoms were found to be "nearly constant."  The Veteran reported at least two, but less than 4 weeks of incapacitation.  

Analysis

VA treatment records are consistent with the examination findings noted above.  The Veteran has consistently reported that he is constantly in pain from headaches and muscle aches, fatigued, suffers from cognitive difficulties including poor concentration and memory, and achieves minimal relief through pain relievers, chiropractors, and exercise which impacts his daily activities.  See i.e. June 2014 VAMC Neurology Consult ("pt stated that he has some problems focusing more than a real memory problem. He can easily be distracted...However, he is still very active shopping and with other daily activities...His pain was getting worse, and his headache was intolerable."); March 2014 Social Security Administration disability application ("I have concentration problems and forget details...muscular fatigue issues affecting my whole body...I do [cleaning, laundry, household repairs, ironing, mowing] in short durations"); April 2015 VAMC Primary Care note ("general achiness that is diffuse...feels exhausted all the time...has been involved in physical fitness for his entire life and his pain is very frustrating...treatments from chiropractor.")

Resolving all doubt in favor of the Veteran, the Board finds that the symptoms associated with the Veteran's service-connected CFS have more nearly approximated a level to be nearly constant and restricting routine daily activities to less than 50 percent of the pre-illness level for the entire period on appeal.  See January 2016 VA examination.  In addition, although examiners have at times determined that the Veteran's disability is less severe than that warranting a 60 percent rating, the Veteran's credible report of his impairment remained basically constant throughout the period on appeal.  Affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 60 percent schedular rating for chronic fatigue syndrome have been met for the entire period on appeal.

The Board has also considered entitlement to a disability rating in excess of 60 percent.  However, the Veteran has not expressed this desire as noted above, nor is there any evidentiary indication that the Veteran's CFS symptoms were so severe that his routine daily activities were almost completely restricted, or that they occasionally precluded self-care.  38 C.F.R. DC 6354 (2016).  The Board therefore finds that the evidence of record does not justify the assignment of a 100 percent rating at any point during this appeal. 

Accordingly, the Board finds that the symptomatology reported by the Veteran and shown in the record is consistent with the 60 percent rating the Board is assigning, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. Â§ 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to an initial rating of 60 percent disabling, but no higher, for chronic fatigue syndrome is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


